         Case 1:20-cv-09072-PAE Document 31 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,

                                       Plaintiff,
                        -v-

 53 ROMANTIC HOUSE STORE, et al.,

                                       Defendants.


ALLSTAR MARKETING GROUP, LLC,

                                       Plaintiff,                      20 Civ. 9072 (PAE)
                        -v-                                            20 Civ. 9073 (PAE)

 BACKFORTHTRADELTD, et al.,                                                  ORDER

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 12, 2020, the Court directed plaintiff to file a status report in each of the

related cases by January 11, 2021, “providing an update on the case and plaintiff’s intentions as

to any defendants who have failed to appear in this case.” No. 20 Civ. 9072, Dkt. 7;

No. 20 Civ. 9073, Dkt. 6. Plaintiff has not filed any such report.

       Accordingly, it is hereby ORDERED that plaintiff shall file that report by 5:00 p.m. on

January 19, 2021.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 15, 2021
       New York, New York
